Citation Nr: 1623378	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for sinusitis since April 11, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2010, the Veteran testified before the undersigned at a central office hearing.  A transcript of the hearing has been associated with the electronic file.  

In October 2010, the Board remanded the claim for additional development.  In a May 2014 decision, the Board granted a 10 percent disability rating for sinusitis effective April 11, 2007.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Joint Motion for Partial Remand, the Court vacated the Board's May 2014 decision, as it pertained to the question of entitlement to a rating in excess of 10 percent for sinusitis, from April 11, 2007.  In September 2015, the Board remanded the claim for further adjudication.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

Since April 11, 2007, the Veteran's sinusitis has not been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  



CONCLUSION OF LAW

Since April 11, 2007, the criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97 Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in March 2007.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased rating claim, he needed to submit evidence that his service-connected disability had increased in severity.  The letter also advised him as to how disability ratings and effective dates are assigned.  

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the June 2007 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's VA and private treatment records.  The RO also provided the Veteran with VA examinations over the course of this appeal.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

During the Board hearing, the undersigned Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim for an increased rating for sinusitis, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issue on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

The Appeals Management Center (AMC) substantially complied with the Board's October 2010 and September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC obtained additional VA outpatient treatment records and afforded the Veteran a new examination to determine the current severity of his sinusitis.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

The Merits of the Increased Rating Claim

The Veteran filed a claim of entitlement to an increased rating for sinusitis in September 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of a disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's sinusitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, which provides criteria used to evaluate chronic sinusitis, pansinusitis, chronic.  This Diagnostic Code is rated under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514).  

Under the General Rating Formula for Sinusitis, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513.

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A Note following the rating criteria defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  Id.

At an April 2007 VA examination the Veteran reported suffering from allergic rhinitis for the past 10 years, which had been complicated by intermittent acute sinusitis as often as six times per year.  He admitted to not having any current symptoms and only using Claritin for treatment.  

Physical examination revealed the nasal septum to be midline without gross deformity, obstruction, or perforation.  The dentition was in good repair, and the oral cavity was devoid of lesions, masses, or exudates.  X-ray testing of the paranasal sinuses revealed clear sinuses throughout with intact mucosal and bony margins.  It was determined that x-ray results were within normal limits.  The examiner concluded that the Veteran's sinusitis had resolved and there were no findings of bacterial sinusitis at the examination.  

At a September 2008 VA examination he reported having sinus problems occurring 12 times per year with each episode lasting for two weeks.  The Veteran stated that during the episodes, he was incapacitated as often as four times per year with each incident lasting seven days.  During the episodes, he admitted to experiencing headaches, interference with breathing through the nose, voice hoarseness, pain, and crusting.  He denied receiving antibiotic treatment lasting four to six weeks for his sinuses as well as any purulent discharge from the nose.  He did not report that a physician had prescribed bed rest.

Physical examination testing of the nose revealed nasal obstruction with 20 percent blockage in the right nostril and 45 percent blockage in the left nostril.  There were nasal polyps present on both sides.  There was no evidence of a deviated septum, loss of part of the nose, loss of part of the ala, scarring, or obvious disfigurement.  There was no rhinitis on examination testing, but the presence of sinusitis at the frontal, ethmoidal, and maxillary sinuses with tenderness.  There was also no purulent discharge from the nose.  X-ray testing reflected mild chronic maxillary mucosal thickening with otherwise negative paranasal sinuses.  The Veteran was diagnosed with sinusitis, stable and symptomatic.  

At a VA examination in February 2012 the Veteran reported a history of sinus infections that needed treatment with antibiotics at least three to four times per year.  He stated that his symptoms include dizziness, headaches, sinus pressure, rhinitis with bleeding, and blurred vision.  He admitted to declining surgery to alleviate his deviated septum and sinusitis, and denied having any incapacitating episodes.  The Veteran stated that his last episode of sinusitis was in December 2011, and he currently has a cold with nasal congestion, sore throat, and post nasal drip.  

Physical examination revealed that the maxillary, frontal, and ethmoid sinuses were affected.  The examiner also noted reports of episodes of sinusitis, along with claimed headaches, pain, tenderness, and purulent discharge or crusting.  The examiner noted that the Veteran had approximately four non-incapacitating episodes of sinusitis over the prior 12 months but no incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the past 12 months.  X-ray testing showed well developed and well aerated paranasal sinus without evidence of significant mucosal thickening or air-fluid levels.  There were no significant bony abnormalities.  The Veteran was diagnosed with chronic sinusitis.  

At a January 2016 VA examination the Veteran reported that his sinus problems had worsened since 2007 with more "flaring up."  He reported that during the prior year he had five to six episodes of a crusty nose, blurry vision, and facial pain that was treated with antibiotics three to four times last year with a seven to ten day course of antibiotics.  He denied having to take days off from work for his service-connected sinusitis.  He denied current facial pain and headaches, but did report minimal congestion and some nasal crusting.  

Physical examination revealed the maxillary and ethmoid sinuses to be affected.  The examiner noted episodes of sinusitis and headaches, along with four non-incapacitating episodes over the prior 12 months.  The examiner determined that there were no incapacitating episodes of sinusitis requiring prolonged treatment of antibiotics in the prior 12 months.  X-ray testing reflected clear paranasal sinuses and clear mastoids.  The visualized facial bones and soft tissues were unremarkable.  The examiner determined that the Veteran's service-connected sinusitis did not impact the Veteran's ability to work.  The examiner recurrent sinusitis.  

VA and private treatment records note continuing complaints relating to sinusitis.  In August 2010, the Veteran reported a history of sinus drainage for the prior couple of days, along with nasal and sinus congestion, and accompanying posterior rhinorrhea, cough, and clear sputum.  Physical examination testing of the nose was unremarkable.  The surfaces of his pharynx, palate, and tongue were pink and moist without evidence of any lesions.  Private computerized axial tomography of the Veteran's sinuses conducted the following month showed evidence of mild left ethmoid and maxillary sinusitis, with the left ostiomeatal complex being occluded.  There was essentially a complete opacification of the left nasal cavity, as well as mild hypoplasia of the right maxillary sinus with a fixed septum.  In September 2010, the Veteran visited a private physician with complaints of allergies, asthma, headaches, itchy eyes, nasal congestion, post-nasal drip, runny nose, sneezing and watery eyes.  He described his nasal congestion as gradual and occurring in a persistent pattern for years.  Physical examination revealed that the appellant's nasal passage was obstructed by approximately 90 percent.  The bilateral nares were normal with mucus present and nasal mucosa bilateral was normal.  The nasal septum was deviated and endoscopy of the nasopharynx revealed normal mucosa, adenoids, posterior choanae and eustachian tubes.  

In October 2010, the Veteran returned to the private physician with an additional complaint of sinusitis.  He described the sinusitis as being located on both sides with a gradual onset.  The appellant reported that his sinusitis was exacerbated by change in temperature and change of season.  He further added that symptoms of headaches, nasal congestion, and pressure behind the eyes had been associated with his sinusitis.  Physical examination revealed that the appellant's nasal passage was approximately 90 percent obstructed.  The nares were normal with mucus present and normal nasal mucosa.  The nasal septum was deviated.  

At a November 2010 VA sleep examination, the Veteran again reported a history of chronic sinusitis.  Physical examination showed evidence of boggy, swollen mucosa, as well as enlarged turbinates with the air passages virtually occluded bilaterally.  The Veteran was diagnosed with chronic sinusitis.  The Veteran returned for a sinusitis follow-up at his private physician in December 2010.  Again, he complained of sinusitis on both sides, along with symptoms of headaches, nasal congestion, and pressure behind the eyes.  Examination of the nose reflected nasal obstruction of 80 percent.  The nares and nasal mucosa were normal.  His nasal septum was again reported as being deviated with bluish, boggy, enlarged and hypertrophic bilateral inferior turbinates.  He was diagnosed with chronic sinusitis.  

Based upon the evidence reported above entitlement to an increased rating is not warranted for sinusitis at any time since April 11, 2007.  As noted above, for a 30 percent rating under Diagnostic Code 6513, the evidence must show three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Such has not been shown in this case.   Although the Veteran has reported six to twelve non-incapacitating episodes, as well as four incapacitating episodes, there is no objective medical evidence supporting such assertions.  In fact, the February 2012 examiner noted that the Veteran had only four non-incapacitating episodes of sinusitis over the prior twelve months with no incapacitating episodes.  Similarly, the January 2016 examiner opined that there were only four non-incapacitating episodes of sinusitis with no incapacitating episodes of sinusitis requiring prolong treatment of antibiotics in the prior twelve months.  Therefore, the Board finds that the criteria for the next higher 30 percent rating have not been met.  

The Board has also considered whether a higher rating is available other diagnostic criteria.  Although treatment records reflect diagnoses of a deviated septum and allergic rhinitis, his service-connected disability is only sinusitis.  As the Veteran's actual symptoms are specifically contemplated by Diagnostic Code 6513, the Board concludes that a rating in excess of 10 percent under other diagnostic codes under 38 C.F.R. § 4.97 is not warranted.  

The Veteran has submitted no evidence showing that his service-connected sinusitis has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that this service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 6513.  Referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating is not in order given that the first step in the Thun test has not been met.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 11 (2008). 

The Veteran is competent to report his symptoms.  However, the objective clinical findings preponderate against the claim of entitlement to an increased rating for sinusitis.  

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for sinusitis since April 11, 2007, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


